Citation Nr: 0611104	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an initial rating in excess of 10 percent for 
a right lower leg scar and a graft donor site thigh scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1976 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision which granted 
service connection for scars at a non-compensable evaluation.  
In October 2005, the rating was increased to 10 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is currently rated at 10 percent for both of his 
scars, right lower leg scar and graft donor site right thigh 
scar.  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. 
App. 259, 261(1994).

Also, the Board finds that further development is warranted 
as certain action requested in the July 2004 Board remand has 
not been performed in full.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms).  The July 2004 remand 
requested an examination of the veteran's scars to include a 
discussion of the veteran's limitation of function of an 
affected body part associated with the scars.  While VA 
afforded the veteran an examination in September 2005, the 
report does not reflect a discussion of limitation of 
function or a description of the part of the body affected.  



Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded another 
examination.  Send the claims folder to 
the examiner for review and a copy of 
this remand.

The examiner should comment on the 
limitation of function of an affected 
part associated with the scars.  

2.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim.  In so doing, the 
RO should also determine whether the 
veteran's scars should be rated 
separately pursuant to Esteban.
If, following such review, the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with the appropriate period of 
time within which to respond thereto.  
Thereafter, this appeal should be 
returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





